This is an appeal by the city of New York, self-insurer, from an award made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law for disability compensation. The claimant was employed as a student nurse in the Kings County Hospital and became disabled as the result of tuberculosis alleged to have been contracted due to the nature of her employment and as a result thereof. While claimant was unable to name any particular patient suffering from tuberculosis whom she attended, the record disclosed that an examination made at the time she entered the service established that she was in good health and that her physical condition was negative for any symptoms of tuberculosis. The testimony of physicians indicates that claimant became infected *1093subsequent to her admission as a nurse. The State Industrial Board found that the disease from which claimant suffered is an occupational disease and was due to the nature of her employment. The proof sustains the finding. Award unanimously affirmed with costs, to the State Industrial Board. Present —■ Hill, P. J., Crapser, Bliss, HefEernan and Sehenek, JJ.